Citation Nr: 1300328	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  12-14 620	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE


Whether VA was correct to reduce and terminate the Veteran's nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter comes to the Board Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) decision to terminate and reduce the Veteran's nonservice-connected pension.  The decision granting the benefit was issued by the Seattle, Washington RO and the decision to terminate and reduce the benefit was sent to the Veteran from the Pension Management Center at the RO in St. Paul, Minnesota.  RO jurisdiction is with the Seattle RO.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1969 to February 1971.  

2.	On December 5, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On December 5, 2012, the Board received the Veteran's written request to withdraw his appeal.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


